Opinion.
Cooper, J.:
Because there does not appear in the record any exceptions to the action of the court below in overruling the motion for a new trial, we are precluded from an examination of all the questions argued by counsel. There does, however, appear two special exceptions taken to the action of the court in admitting certain evidence, and to these we address our attention. The evidence of the witness, J. LI. Levy, as to the custom prevailing at Lexington and elsewhere in the year 1877, by which individual accounts against members of commercial firms were charged to the firms and paid by them, was improperly admitted. Such practice (if it existed) was' so unreasonable and against common right that no man would be compelled to submit to it. It is impossible to believe that Levy & Go. extended credit to Barger relying upon a custom that some other person would pay their demand. The evidence given by the witness, Eoose, on cross-examination, to which the second bill of exceptions was taken, was properly admitted. The controversy was as to whether or not the buggy was really bought for the firm, or treated as firm property by the representatives of Sheppard, because paid for by the assets of the firm, and the evidence tended to show that it was so treated.

Judgment reversed.